DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of 14/710,016, which claims benefit of Provisional application 61/991,683 filed on 05/12/2014.

Claim Status
	Claim 1, 2, and 5 are elected and currently pending.
	Claims 6-15 are withdrawn.
	Claim 3 and 4 care cancelled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards a concept of aggregating and presenting securities trading data.  The concept falls within the Mental Processes grouping Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1, 2, and 5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1, 2, and 5 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards aggregating and presenting securities trading data.  The concept comprises collecting transaction data, aggregating and grouping transactions related to a trade position held by a trader, performing statistical analysis, and presenting the grouped transactions and the results of the statistical analysis to the trader.  Similar to the ineligible claims of Electric Power Group v. Alstom, the present claims are related to a process of collecting data, analyzing data, and providing result, thus the present claims fall within the Mental Processes grouping and Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being merely implementing a mental process on generic computer or in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as collecting data, aggregating and grouping data, performing analysis, and presenting results.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Applicant submitted that “amended independent claim 1 recites that the transaction data collected is from, at least the trader’s transaction data and the market data. Further, the transaction data is aggregated and grouped into order chains related to the trader’s trade positions. The statistical analysis step specifically comprises implied volatility and further comprise a realized and unrealized gain, while determining whether the trade positions are profitable or unprofitable, and groups the order chains based on that analysis at that point in time, along with a success rate” and “The amended independent claim 1 is clearly directed to a specific method of performing a statistical analysis on collected, aggregated and grouped trading transaction data, at a particular point in time, and presenting the analyzed data or order chains to trader for a determination of profitable and unprofitable groupings to establish a success rate”.  Even with Applicant’s own words, amended claim 1 is still reciting a process of collecting data, analyzing data, and presenting results of the analysis, which matches the fact pattern of Electric Power Group v. Alstom.  Specifying where data is collected, the type of data, and the type of analysis/calculation, does not improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  The amended claims are still directed to an abstract concept within the Mental Processing grouping and the Certain Method of Organizing Human Activity grouping.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as collecting data, aggregating and grouping data, performing analysis, and presenting results.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defarlo (US Pub. No.: US 2002/0004774) in view of Escott (Pub. No.: US 2015/0066732) and Paluck et al. (Patent No.: US 8,566,184) and Kaylie (Pub. No.: US 2010/0070431).
Regarding claim 1, Defarlo teaches a non-transitory, computer-readable memory storing instructions that, when executed by a processor, cause the processor to perform a method for aggregating and presenting securities trading data, the method comprising:

a)  collecting data respective of transactions related to trades made by a trader (see e.g. paragraph [0047], “In the transaction acquisition phase, the data analysis system 10 takes as input data trade transaction 12 and position records 14. Those records can be supplied by any of the following: Clearing Firms 16, Brokerage Firms 18, Order Entry Firms 20, or Individual Traders 22. The transaction records 12, 14 are imported into the data analysis system 10 by direct connection with the transaction source computer system; communications link between source system and the data analysis system 10, either private or Internet; or manual input. Once the transaction records 12, 14 are uploaded, the data analysis system 10 translates the transaction records from the source format to a usable format of the data analysis system 10.”),
said data respective of transactions pertaining to least a trade history of said trader and a market data (see paragraph [0002], [0010]-[0011], [0017], [0045], [0049], and [0059]);

b)  aggregating the transactions and grouping the transactions into a plurality of order chains, said plurality of order chains related to a plurality of trade positions held by said trader (see e.g. paragraph [0048]-[0071], “The transaction data is turned into "trade records" 24 by calculating the open positions of the trader, and then following each transaction to determine when a trade is completed and a new one initiated. When a new trade is calculated, a trade record is created which acts as a "label" to define which transactions belong to the trade…The calculated results are then placed into categories and the value of the category is appended to the trade record 24.”; Examiner also points to paragraph [0046], “a trade is a set of transactions comprising buy transactions and sell transactions…The data analysis system classifies multiple transactions as a single trade until the position size of the trade goes to zero”; Defarlo implies grouping transactions into a trade, which is the same as a chain; also see paragraph 0048, “a trade record is created which acts as a “label” to define which transactions belong to the trade”);

c)  performing a statistical analysis for said plurality of order chains (see e.g. paragraphs [0072]-[0079], “The system 10 then calculates certain trade statistics 30 that are available from the data contained in the trade record 24 and the results are placed in categories and appended to the trade record 24…”; Examiner also points to paragraph [0046], “a trade is a set of transactions comprising buy transactions and sell transactions…The data analysis system classifies multiple transactions as a single trade until the position size of the trade goes to zero”, thus analyzing performance of a trade is the same as performing statistical analysis on order chain), 

said statistical analysis comprising implied volatility (see paragraph [0060] and [0064], “calculates the value of a number of ‘technical indicators’”, which include “Volatility”), 

said statistical analysis further comprising a realized and unrealized gain (see paragraph [0018], “the system calculates certain performance data of the trader, for example, various profit and loss (P&L) positions”; paragraph [0020], “When reconstructing Trader A’s trades, the percentage price change from the previous day for the stock being traded is recorded, along with the result of the trade (the profit or loss, or ‘P&L’)”; prior art teaches determining at least the realized gain in the profit and loss analysis;),

said statistical analysis including at least determining which of the plurality of trade positions are profitable and which of the plurality of trade positions are unprofitable (see paragraph [0018] , “the system calculates certain performance data of the trader, for example, various profit and loss (P&L) positions”; also see paragraph [0020] and [0079]-[0080]),

and generating a success rate based on the profitable order chain and the unprofitable order chain at that particular point in time (see paragraph [0018]-[0020] and [0080], Defarlo teaches generating a win ratio for a trade, which comprises a group of transactions; Examiner notes “win ratio” is the same as “success rate”); and

d)  presenting a success rate, at the particular point of time (see e.g. paragraphs [0080]-[0081], “After all analysis is finished, the data analysis system 10 takes the trade records and restructures the data into a standard multidimensional database 34…The multidimensional database 34 is available to each user through a user-friendly interface 36 on standard computing platforms. Users choose the variables they want to display and data is displayed through a custom application consisting of pivot tables and graphs.”; also see paragraph [0018]-[0020] and [0080], Defarlo teaches generating a win ratio for a trade, which comprises a group of transactions; Examiner notes “win ratio” is the same as “success rate”).

To further support the argument that the feature “aggregating the transactions and grouping the transactions into a plurality of order chains, said plurality of order chains related to a plurality of trade positions held by said trader” was known, Examiner cites Escott.

Escott teaches aggregating the transactions and grouping the transactions into a plurality of order chains, said plurality of order chains related to a plurality of trade positions held by said trader (see paragraph [0109], “group transactions may be matched with one or more other transaction records to create a series or chain of related transactions”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Defarlo with teaching from Escott to include aggregating the transactions and grouping the transactions into a plurality of order chains, said plurality of order chains related to a plurality of trade positions held by said trader.  The modification would have been obvious, because it is merely applying a known technique (i.e. grouping related transactions into an order chain) to a known method (i.e. aggregating and presenting trading data) ready to provide predictable result (i.e. allow user to analyze profit/loss for each trade/order chain).

The combination of Defarlo and Escott does not explicitly teach statistical analysis further comprising unrealized gain.  Examiner argues however, determining unrealized gain or “paper gain” was well-known at the time of invention.  Unrealized gain is “a potential profit that exists on paper, resulting from an investment. It is an increase in the value of an asset that has yet to be sold for cash, such as stock position that has increased in value but still remains open.  A gain becomes realized once the position is sold for profit” – Investopedia.  Examiner cites Paluck et al. 

Paluck teaches determining and displaying unrealized gain (see column 11 line 59 through column 12 line 16, “include a Cost basis display 1127 showing the original cost basis of the holding 1150; an Unrealized Gain/Loss column display 1128 that can show the difference between the cost basis 1127 of the holding 1150 and its current market value 1129”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Defarlo Escott with teaching from Paluck to include determining and displaying unrealized gain.  The modification would have been obvious, because it is merely applying a known technique (i.e. determining and displaying unrealized gain) to a known method (i.e. aggregating and presenting trading data) ready to provide predictable result (i.e. allow user to see potential gain that is not yet realized).

Examiner further notes, the combination of Defarlo, Escott, and Paluck does not explicitly teach grouping the plurality of the profitable trade position into a profitable order chain, and grouping the plurality of unprofitable trade decision into an unprofitable order chain, all at a given point in time when the statistical analysis is performed; and presenting the profitable order chain and the unprofitable order chain to the trader in a graphical user interface.

Kaylie teaches grouping the plurality of the profitable trade position into a profitable order chain, and grouping the plurality of unprofitable trade decision into an unprofitable order chain, all at a given point in time when the statistical analysis is performed (see paragraph [0002], [0011], and [0037], “the filter can divide the asset-date pairs into profitable and unprofitable groups based on the financial transactions of each asset date pair”; and 

presenting the profitable order chain and the unprofitable order chain to the trader in a graphical user interface (see paragraph [0006], “the graphical series of these statics in one color for profitable trades and another color for unprofitable trades and aligns all of the series at each transaction’s execution date”; paragraph [0037]-[0038], “A straight full line represents Assets underlying profitable transactions and a bold dotted line represents Assets underlying unprofitable transactions”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Defarlo Escott, and Paluck with teaching from Kaylie to include grouping the plurality of the profitable trade position into a profitable order chain, and grouping the plurality of unprofitable trade decision into an unprofitable order chain, all at a given point in time when the statistical analysis is performed; and presenting the profitable order chain and the unprofitable order chain to the trader in a graphical user interface.  The modification would have been obvious, because it is merely applying a known technique (i.e. grouping transactions based on profit/loss) to a known method (i.e. aggregating and presenting trading data) ready to provide predictable result (i.e. allow user to quickly and visually assess the performance of certain statistics, see [0002] of Kaylie).

Regarding claim 2, Defarlo teaches the non-transitory, computer-readable memory of claim 1.  Defarlo further teaches wherein the plurality of trade positions is with respect to a single stock symbol (see e.g. paragraph [0088], “the data analysis system 10 will be integrated with real-time data. Before making a trade, a trader can type in the symbol of the stock he or she is about to execute and the historical probabilities of success under similar conditions will be displayed”).

Claim 3 and 4 are cancelled.

Regarding claim 5, Defarlo teaches the non-transitory, computer-readable memory of claim 1.  Defarlo further teaches wherein the transactions comprise at least opened and closed orders by the trader, expirations, assignments, and corporate actions (see e.g. paragraphs [0046]-[0048], “a trade is a set of transactions comprising buy transactions and sell transactions; for example, a simple trade would consist of a buy and a sell…the data analysis system 10 takes as input data trade transaction 12 and position records 14. Those records can be supplied by any of the following: Clearing Firms 16, Brokerage Firms 18, Order Entry Firms 20, or Individual Traders 22…The transaction data is turned into "trade records" 24 by calculating the open positions of the trader, and then following each transaction to determine when a trade is completed and a new one initiated. When a new trade is calculated, a trade record is created which acts as a "label" to define which transactions belong to the trade.”).


Response to Remarks
Applicant's arguments filed 07/29/2021 with regards to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Claim 1 is amended with new limitations.  In particular, the statistical analysis step now includes determining implied volatility, realized and unrealized gain, profitable and unprofitable positions, grouping the profitable trade positions into a profitable order chain and the unprofitable trade positions into an unprofitable order chain, and generating a success rate based on the profitable order chain and the unprofitable order chain.  Examiner points out that these limitations are merely performing analysis that can be performed in the human mind.  The computer elements in the claim is merely extra-solution.  Moreover, these statistical analysis limitations require only basic computer calculation.  According to MPEP 2106.05(d), “performing repetitive calculations“, is considered well-understood, routine, and conventional functions of computer.  The recitation of these limitations does not render the claim less abstract.
In the Remarks, Applicant argued that the amended claims are directed to an abstract idea.  Applicant submitted that “amended independent claim 1 recites that the transaction data collected is from, at least the trader’s transaction data and the market data. Further, the transaction data is aggregated and grouped into order chains related to the trader’s trade positions. The statistical analysis step specifically comprises implied volatility and further comprise a realized and unrealized gain, while determining whether the trade positions are profitable or unprofitable, and groups the order chains based on that analysis at that point in time, along with a success rate” and “The amended independent claim 1 is clearly directed to a specific method of performing a statistical analysis on collected, aggregated and grouped trading transaction data, at a particular point in time, and presenting the analyzed data or order chains to trader for a determination of profitable and unprofitable groupings to establish a success rate”.  Even with Applicant’s own words, amended claim 1 is still reciting a process of collecting data, analyzing data, and presenting results of the analysis, which matches the fact pattern of Electric Power Group v. Alstom.  Specifying where data is collected, the type of data, and the type of analysis/calculation, does not improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  The amended claims are still directed to an abstract concept within the Mental Processing grouping and the Certain Method of Organizing Human Activity grouping.  Therefore, Examiner maintains the rejection under 35 U.S.C. 101.
With regards to rejection under 35 U.S.C. 102, Applicant has amended the independent claim.  Examiner cites additional prior arts, Escott (Pub. No.: US 2015/0066732) and Paluck et al. (Patent No.: US 8,566,184) and Kaylie (Pub. No.: US 2010/0070431), to address the amended limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2021